Citation Nr: 1411146	
Decision Date: 03/18/14    Archive Date: 04/02/14

DOCKET NO.  08-21 009	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 percent for chronic epididymitis (claimed as a bilateral testicular condition). 

2.  Entitlement to service connection for bilateral hearing loss.

3.  Entitlement to service connection for tinnitus. 

4.  Entitlement to service connection for a left ankle disorder.

5.  Entitlement to service connection for a low back disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Adams, Counsel


INTRODUCTION

The appellant had active service from August 1979 to August 1982, from March 1986 to December 1989, and from December 1990 to January 1991.

This case comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.

In August 2007, the RO, in pertinent part, denied entitlement to service connection for bilateral hearing loss, tinnitus, a lower back condition, and a left ankle condition.  The Veteran filed a notice of disagreement with respect to these issues in January 2008, and the RO issued a statement of the case dated in May 2008.  The Veteran submitted a substantive appeal in July 2008, in which he also requested to testify at a video conference hearing before the Board at the local regional office. 

In March 2010, the RO granted entitlement to service connection for chronic epididymitis (claimed as bilateral testicular condition), and evaluated the condition as 10 percent disabling.  The RO also granted entitlement to service connection for erectile dysfunction as secondary to epididymitis, and granted entitlement to special monthly compensation based on loss of use of creative organ.  The RO denied entitlement to service connection for hernia condition, lower extremity.  The Veteran filed a notice of disagreement regarding the evaluation of the service-connected epididymitis and the denial of service connection for the hernia condition.  The RO issued a statement of the case dated in August 2010, and the Veteran submitted a substantive appeal dated in August 2010, in which he requested to testify at a video conference hearing before the Board. 

In March 2011, the Veteran testified at a hearing before the Board regarding the issues of entitlement to a higher initial evaluation for epididymitis.  At the hearing, the issue of entitlement to service connection for hernia, lower extremity, was withdrawn; the dismissal of that issue was addressed in the Board's May 2011 Decision.  

A transcript of the May 2011 Travel Board hearing has been associated with the Veteran's claims file.  During that hearing, the Veteran submitted additional evidence with a waiver of RO consideration.  38 C.F.R. § 20.1304 (2013). Therefore, the Board may properly consider such newly received evidence. 

The issues of entitlement to service connection for hearing loss, tinnitus, a low back disability, and a left ankle disability were not addressed at the March 2011 hearing.  In May 2011, the claims were Remanded for further evidentiary development to include asking the Veteran to clarify in writing whether he wished to provide testimony before the Board with respect to the remaining issues on appeal.  However, he did not reply and, in response to the VA correspondence in August 2012, the Veteran signed an Expedited Processing Waiver of the 30 Day Waiting Period.  Accordingly, his request for a Board hearing with respect to these claims is deemed withdrawn.  See 38 C.F.R. § 20.704(d) (2013).

The Board has reviewed the Veteran's physical claims file and his electronic files to ensure a complete review of the evidence in this case.


FINDINGS OF FACT

1.  The evidence of record shows that the Veteran's tuberculosis of the testicles, characterized as chronic epididymitis, is manifested by pain and tenderness of the right testis, and a "lump" in the right testis, and atrophy of the left testis, but is not manifested by long-term drug therapy.

2.  The Veteran's voiding dysfunction is manifested by urinary frequency reported as daytime voiding interval between one and two hours, and awakening to void three to four times per night.

3.  The Veteran's current level of bilateral hearing loss does not meet the criteria to constitute a disability for VA purposes under the provisions of 38 C.F.R. § 3.385.

4.  Tinnitus has not been diagnosed at any time during the appeal period or proximate thereto.

5.  No medical diagnosis of a chronic left ankle disorder has been assigned during the pendency of this appeal. 

6.  The preponderance of the evidence of record reflects that the Veteran's low back disorder, diagnosed as degenerative disc disease, did not have its onset during military service or within the initial post-service year and is not otherwise etiologically related thereto.


CONCLUSIONS OF LAW

1.  The criteria for an initial rating in excess of 10 percent for epididymitis have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.321(b)(1), 4.1, 4.3, 4.7, 4.27, 4.115a, 4.115b, Diagnostic Codes 7599-7525 (2013).

2.  The criteria for a separate 20 percent rating for urinary frequency due to service-connected epididymitis have been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.115a, 4.115b, Diagnostic Code 7527 (2013).

3.  The criteria for service connection for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1131, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2013).

4.  The criteria for service connection for tinnitus have not been met.  38 U.S.C.A. §§ 1131, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2013).

5.  The criteria for service connection for a left ankle disorder have not been met.  38 U.S.C.A. §§ 1110, 1112, 1113, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.303, 3.304 (2013).

6.  The criteria for service connection for a low back disorder have not been met.  338 U.S.C.A. §§ 1110, 1112, 1113, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the Veteran's claims folder. Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claims.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000).

I.  Duties to Notify and Assist

VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 3.159, 3.326(a).

Proper notice from VA must inform the claimant and his representative, if any, prior to the initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ) of any information and any medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  These notice requirements apply to all five elements of a service-connection claim (Veteran status, existence of a disability, a connection between the Veteran's service and the disability, degree of disability, and effective date of the disability).  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded must be included.  Id.

Neither the Veteran nor his representative has alleged prejudice with respect to notice.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  None is found by the Board.  The Veteran was notified of the criteria for establishing entitlement to service connection for each claim at issue, the evidence required in this regard, and his and VA's respective duties for obtaining evidence.  With regard to the Veteran's increased rating claim, the Veteran's appeal arises from disagreement with the initial evaluation following the grant of service connection for chronic epididymitis.  Courts have held that once service connection is granted the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Regardless, the RO explained how VA determines the disability rating and effective date of a disability once service connection has been established, which satisfied Dingess notice requirements.  No further development is required regarding the duty to notify.

Regarding VA's statutory duty to assist in claims development, the record reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the claims.  Pertinent medical evidence associated with the claims files includes service treatment records.  Available VA treatment records are associated with the claims file.  In that regard, reference is made to a July 2012 Memorandum of Unavailability of Records indicated that VA treatment records from 1993-1995 were unavailable following an exhaustive search.  The Veteran was informed of the same in June 2012.  The Court has held that in cases where records once in the hands of the government are lost, the Board has a heightened obligation to explain its findings and conclusions and to consider carefully the benefit-of-the-doubt rule.  O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  The Board's analysis has been undertaken with this heightened duty in mind.  The case law does not, however, lower the legal standard for proving a claim for service connection, but rather increases the Board's obligation to evaluate and discuss in its decision all of the evidence that may be favorable to the Veteran.  Russo v. Brown, 9 Vet. App. 46 (1996).

Pertinent VA examinations were also obtained in August 2007, May 2008, and February 2010.  Pursuant to the Board's May 2011 Remand, a May 2011 VA Disability Benefits Questionnaire genitourinary examination was conducted and an opinion was obtained.

In a December 2010 statement, the Veteran, through his representative, requested a more recent VA audiologic examination because the claim was decided based on data from a 2007 examination.  The Veteran also contended that the "reliability of audiology examinations accomplished by the QTC examination system versus the VAMC facilities has come under question numerous times at the AOJ in the state of Oklahoma, as such the objective findings must be questionable at best."  However, the Veteran offered no objective evidence in support of this contention.  In a July 2008 statement, the Veteran acknowledged that "my hearing loss may not meet the measurements for VA compensation, [but] I did develop the hearing loss and tinnitus in service."  The Veteran's most recent service discharge was in 1991, more than 20 years ago.  The Board finds that the evidence of record is sufficient for a determination as to the claims for hearing loss disability and tinnitus.  

An April 2009 statement by the Veteran's representative raised a contention that the VA examinations were inadequate to "rate the conditions properly" and that if he were afforded additional examinations "the conditions would in fact be rated for service connection."  However, a review of all of the reports of examination shows that all subjective and objective findings necessary for evaluation of the Veteran's claims for service connection were observed and recorded.  The VA examiners' opinions involved a thorough review of the claims file, including the service treatment records and extensive post-service treatment records, and an opinion that was supported by sufficient rationale.  Thus, the examinations appear to be complete and adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Accordingly, the Board finds that VA substantially complied with the Board's Remand directives in further developing the Veteran's claims.  Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141 (1999).  Also of record and considered in connection with the appeal are various statements submitted by the Veteran, and his representative, on his behalf.

The Board recognizes that the last genitourinary examination is now over two (2) years old.  The mere passage of time since that examination is not reason enough, alone, to require reexamination.  See Palczewski v. Nicholson, 21 Vet. App. 174 (2007).  Here, there is no objective evidence indicating that there has been a material change in the severity of the chronic epididymitis since the May 2011 VA examination.  The Veteran has not argued the contrary.

As noted above, the Veteran was provided with a Board hearing with regard to his increased rating claim in March 2011.  In Bryant v. Shinseki, 23Vet. App. 488 (2010), the Court held that the provisions of 38 C.F.R. § 3.103(c) (2) (2013) require that the hearing officer who chairs a hearing fulfill two duties to comply with the above regulation.  These duties consist of (1) the duty to fully explain the issues, and (2) the duty to suggest the submission of evidence that may have been overlooked.  The Board finds that both duties were met during the hearing. It was clear during the hearing that the Veteran had a full understanding of the increased rating claim on appeal.  The undersigned Acting Veterans Law Judge elicited testimony regarding the severity of his chronic epididymitis.  The Veteran's testimony also triggered the Board's decision in 2011 to Remand the matter to obtain the above-referenced VA examination and opinion.

For the above reasons, the Board finds that, consistent with Bryant, VA has complied with the duties set forth in 38 C.F.R. § 3.103 (c) (2) and that the Board can adjudicate the increased rating claim based on the current record.  It must be noted that neither the Veteran nor his representative have asserted that VA failed to comply with the provisions of 38 C.F.R. § 3.103(c) (2) nor identified any prejudice in the conduct of the Board hearing.

Neither the Veteran nor his representative throughout the course of this appeal has made the RO or the Board aware of any other evidence relevant to his appeal that needs to be obtained.  Based on the foregoing, the Board finds that all relevant facts have been properly and sufficiently developed in this appeal and no further development is required to comply with the duty to assist the Veteran in developing the facts pertinent to the claims adjudicated herein.  Therefore, in view of the foregoing, the Board will proceed with appellate review.

Accordingly, the Board concludes that during the administrative appeal process, the Veteran was provided the information necessary such that the purposes of the notification have been met.  Under these circumstances, the Board finds that VA has complied with all duties to notify and assist required under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159.

II.  Increased Evaluation for Chronic Epididymitis

Disability evaluations are determined by the application of a schedule of ratings, which is based on average impairment of earning capacity.  See 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2013).  In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  See Schafrath v. Derwinski, 1 Vet. App. 589, 594 (2002).  However, where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  See Francisco v. Brown, 7 Vet. App. 55 (1994).  In cases in which a reasonable doubt arises as to the appropriate degree of disability to be assigned, such doubt shall be resolved in favor of the Veteran.  See 38 C.F.R. § 4.3 (2013). 

VA must assess the level of disability from the date of initial application for service connection and determine whether the level of disability warrants the assignment of different disability ratings at different times over the life of the claim, a practice known as a "staged rating."  See Fenderson v. West, 12 Vet. App 119 (1999).  The Court has also held that staged ratings are appropriate in any increased-rating claim in which distinct time periods with different ratable symptoms can be identified.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  In this case, the evidence of record does not establish additional, distinct time periods in which the issue on appeal resulted in symptoms that would warrant staged ratings.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7 (2013).

The assignment of a particular diagnostic code is "completely dependent on the facts of a particular case."  Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may be more appropriate than another based on such factors as an individual's relevant medical history, the diagnosis, and demonstrated symptomatology.  Any change in a diagnostic code by a VA adjudicator must be specifically explained.  Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).

The RO has rated the Veteran's chronic epididymitis as 10 percent disabling by analogy under Diagnostic Codes 7599-7525.  It is noted that the rating schedule does not list epididymitis as a specific disorder.  In such cases, ratings by analogy are authorized.  38 C.F.R. § 4.20.

Under Diagnostic Code (DC) 7525, epididymitis is currently rated as urinary tract infection.  Urinary tract infection is rated under 38 C.F.R. § 4.115a with a 10 percent rating for symptoms such as long-term drug therapy, 1-2 hospitalizations a year and/or requiring intermittent intensive management.  A 30 percent rating requires symptoms such as recurrent symptomatic infection requiring drainage/frequent hospitalization (greater than two times a year) and/or requiring continuous intensive management.  Urinary tract infections characterized by poor renal function are rated as renal dysfunction.

Under DC 7523, complete atrophy of one testicle warrants a non-compensable rating; complete atrophy of two testes warrants a 20 percent evaluation.  These are the only ratings allowed under this code; however, a footnote under this section indicates that a review for entitlement for special monthly pension may be warranted.

In this regard, the Board notes that the Veteran is in receipt of special monthly pension for loss of use of a creative organ due to his service-connected chronic epididymitis and has service-connected erectile dysfunction that has been noncompensably rated under DC 7522.  However, as the Veteran has not sought a higher rating for his erectile dysfunction, and since the evidence of record does not show, as will be discussed below, that he has a penis deformity with a loss of erectile dysfunction, which would warrant a 20 percent rating, entitlement to a 20 percent rating under DC 7522 will not be addressed at this time.

Turning to the merits of the claim, on VA examination in February 2010, the Veteran presented with a history of tuberculosis of the testes in 1984 and epididymitis since 1985.  During the day he urinated 8 times at intervals of 2 hours and during the night he urinated 3 times at intervals of 2 hours, he reported.  He had problems starting urination and had a weak urine flow, but denied any urinary incontinence.

Examination of the right testicle revealed a well-developed, well descended testis, without mass, atrophy, or tenderness.  It was normal in size and consistency without evidence of varicocele and the epididymis was within normal limits.  The right testicle was 5 centimeters by 3 by 3 centimeters, with a 1.0 cm by 1.0 cm by 1.0 cm tender nodule at the superior pole.  Examination of the left testicle revealed a well-developed, well descended testis, no mass, atrophy, tenderness, and about one-third of the expected normal size, and soft in consistency.  He had normal prostate, epididymitis/spermatic cord/scrotum and seminal vesicles examinations.  While he had difficulty in allowing examiner to palpate due to tenderness, the scrotum was normal without fluid collection or varicosities and the epididymis was not tender.  There were no enlarged lymph nodes in the inguinal area.

The examiner diagnosed chronic epididymitis with episodes of intermittent scrotal pain which had no effect on his usual occupation, but occasionally interfered with sex.  At that time, he had been employed as a chef for one to two years and stated that he had testicular pain and trouble voiding which interfered with his duties as a chef.  He also stated that employers were hesitant to hire him because of his history of testicular tuberculosis.

In March 2011, the Veteran testified that he had been placed on bedrest due to his genitourinary disability and complained of a testicular lump.  He complained of painful testicles, weak urine flow, and painful ejaculation.  He stated that his treatment consisted of bedrest and medication.  He also submitted an internet article about epididymitis in support of his claim.  However, the generic article did not provide any relevant information with regard to the severity of the Veteran's disability and, as such, was not probative.

Pursuant to the Board's May 2011 Remand, on VA genitourinary examination in May 2011, the examiner noted that a lump on the Veteran's right testes was found in 1984 during service.  The Veteran stated that the lump was not biopsied and that his testes had grown larger.  He denied flare-ups of testicular pain, but stated that he had constant tenderness and aches.  There was no history of hospitalization or surgery, but there were urinary symptoms including urgency, hesitancy/difficulty starting stream, weak or intermittent stream, dysuria, and straining with urination.  There was no evidence of dribbling, hematuria, urine retention, or urethral discharge.  He explained that he felt like he had to urinate, but then had trouble getting his stream started.  Once he urinated, he felt like he had not completely emptied his bladder.  Occasionally, he experienced pain and burning while urinating and strained to completely empty his bladder.  There was no history of urinary leakage, recurrent urinary tract infections, obstructed voiding, urinary tract stones, renal dysfunction, acute nephritis, or hydronephrosis.  The frequency of daytime voiding interval was 1 to 2 hours and 3 episodes of voiding per night.

In response to the Board's May 2011 Remand, the examiner found a right enlarged testes and atrophy of the left testes.  The right testicle was additionally tender and had a superior pole "growth/lesion" as well.  The examiner opined that the examination did not identify any condition consistent with epididymitis, but, rather, was consistent with an orchitis with a superior pole lesion.  There was no evidence of deformity of the penis or tenderness of the bladder.  The examiner noted that there was no history in the medical records or from the Veteran of urine leakage, urinary incontinence or stress incontinence and he denied wearing any absorbent materials.  There was no significant post-void residual urine identified on testing; the amount identified on testing was insignificant.  The examiner did not identify any obstructed voiding with urinary retention that required intermittent catheterization or marked obstructive symptomatology.

The Veteran was not using catheterization and had not sought care from an urologist, although on examination he was instructed to seek treatment through his VA primary care provider for his complaints.  There were no records in his electronic records of the Veteran voicing complaints to his primary care providers about any voiding problems.  He underwent an ultrasound scanning evaluation for post void residuals at the examination and did not have significant residuals or symptoms compatible with recurrent urinary tract infections secondary to obstruction on examination or in the past.  He did not provide a treatment history or symptom history of stricture disease requiring periodic dilatation every two to three months.  There was no long term drug therapy, hospitalization and/or intermittent intensive management due to recurrent symptomatic infection that had required hospitalization and/or continuous treatment.  CPRS electronic health records did not show any such type of treatment.  There were no recent records which indicated current treatment for his genitourinary issues.

Based on VA outpatient treatment records, he had not complained about genitourinary symptoms or they had not been addressed during the years he had been seeing the VA clinic.  There was no documentation to confirm that the genitourinary symptoms had been so bothersome, that they had prompted treatment with his primary care providers.  There was no medication listed that was indicated for treatment of urinary symptoms.  The examiner diagnosed tuberculosis of the testes, with atrophy of the left testes unchanged from service treatment records; nodule right testes, measuring the same as noted in the STRRs.  There were no significant effects on his occupation, but there was increased absenteeism due to pain and frequent voiding caused him to frequently leave his station to use the restroom.  The disability had no effect on toileting, shopping, feeding, bathing, and grooming; a mild effect on chores, traveling, and dressing; and a moderate effect on exercise, sports, recreation.  

After a complete review of the record, the Board finds that a rating in excess of 10 percent for chronic epididymitis DC 7525 is not warranted.  The Veteran's subjective report that the service-connected chronic epididymitis/tuberculosis of the testicles results in pain and tenderness is credible.  However, the disorder does not result in objective residuals such as poor renal function, which would warrant an evaluation in excess of 10 percent under DC 5725.  The evidence shows that the Veteran's disability has not required drainage, hospitalization, or continuous intensive management during the pendency of the appeal.  In fact, the May 2011 VA examination report points out that there was no long term drug therapy, hospitalization, or intermittent intensive management due to recurrent symptomatic infection since the Veteran's service discharge.  

Further, there were no recent records which indicated current treatment for or complaints of his genitourinary issues or any medications listed that was indicated for treatment of urinary symptoms.  The Board further notes that a separate grant of service connection for erectile dysfunction, and an award of special monthly compensation, is also in effect, and those symptoms cannot serve as a basis for an increased rating under DC 7525.  38 C.F.R. § 4.14.  Accordingly, his disability picture more closely approximates that envisioned by the criteria for the currently-assigned 10 percent rating under DC 7525.  As the Veteran's condition does not require continuous intensive management, a higher rating under DC 7525 is not warranted.

However, the evidence shows that the Veteran has reported a daytime voiding interval of 1 to 2 hours and nocturia, with 3 voidings per night.  With regards to urinary frequency, a 10 percent rating is assigned for a daytime voiding interval of between two and three hours, or; awakening to void two times per night.  A 20 percent rating is warranted for a daytime voiding interval of between one and two hours, or; awakening to void three to four times per night.  Where there is a daytime voiding interval of less than one hour, or awakening to void five or more times per night, a maximum 40 percent rating is warranted.  Id.  The evidence shows that he gets up to urinate at least twice at night.  The Board therefore finds that a separate rating of 20 percent is warranted for urinary frequency, under DC 7527.  38 C.F.R. § 4.115(b).

The Board acknowledges that in a December 2010 statement, the Veteran's representative requested a disability rating for the Veteran's genitourinary disability based on functional loss due to pain pursuant to 38 C.F.R. §§ 4.40 and 4.45, as they relate to pain and any resulting functional impairment due to pain.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  However, genitourinary disabilities as considered by 38 C.F.R. § 4.20 are not evaluated on the basis of range of motion findings.  Therefore sections 4.40 and 4.45, with respect to pain on motion, are not applicable.  See Johnson v. Brown, 9 Vet. App. 7, 11 (1996). 

In reaching the above conclusions, the Board has also not overlooked statements from the Veteran in support of his claim.  In this regard, the Veteran is competent to report on factual matters of which he has first-hand knowledge, e.g. genitourinary symptomatology including pain and burning.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  However, while the Board may consider the subjective statements of the Veteran regarding the severity of the disability, the Board notes that with respect to the Rating Schedule, the criteria set forth therein generally require medical expertise which the Veteran has not been shown to have.  See King v. Shinseki, 700 F.3d 1339, 1344 (Fed. Cir. 2012).  Furthermore, the Board finds the objective medical findings and opinions provided by the expert of record should be accorded the greater probative weight.  See Guerrieri v. Brown, 4 Vet. App. 467, 473 (1993) ("the probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, the physician's knowledge and skill in analyzing the data, and the medical conclusion the physician reaches . . .   .  As is true with any piece of evidence, the credibility and weight to be attached to these opinions [are] within the province of the [Board as] adjudicators.").

The above determination is based upon consideration of applicable rating provisions.  It should also be noted that there is no showing that the Veteran's disability has reflected so exceptional or unusual a disability picture as to warrant the assignment of any higher evaluations on an extraschedular basis.  See 38 C.F.R. § 3.321(b) (1).  The currently assigned ratings adequately describe the severity of the Veteran's symptoms for this disability.  Given that the applicable schedular rating criteria are adequate, the Board need not consider whether the Veteran's orthopedic disability picture includes such exceptional factors as periods of hospitalization and interference with employment.  Referral for consideration of the assignment of a disability rating on an extraschedular basis is not warranted.  See Thun v. Peake, 22 Vet. App. 111, 115-16 (2008).  As the rating schedule is adequate to evaluate the disability, referral for extraschedular consideration is not in order.

In light of the foregoing, the Board finds that while the evidence supports the assignment of a separate 20 percent rating for urinary frequency, a rating in excess of 10 percent for chronic epididymitis is not warranted as manifestations of this disability were not shown to meet the criteria for a higher rating under any applicable Diagnostic Code.  As such, the claim for a higher rating must be denied. Since the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application with regard to this claim.  38 U.S.C.A. § 5107(b); see also Gilbert v. Derwinski, 1 Vet. App.  49 (1990).  The Board has considered additional staged ratings, under Fenderson v. West, 12 Vet. App. 119 (1999) and Hart v. Mansfield, 21 Vet. App. 505 (2007), but concludes that they are not warranted.

III.  Service Connection

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166 -67 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 505 (1995).

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2013).

A.  Hearing loss and Tinnitus

The Veteran contends that he has hearing loss and tinnitus due to acoustic trauma during service.  The service personnel records reflect that the Veteran had a military occupational specialty of multiple launch rocket system crewmember (MLRS) from March 1986 to December 1989.  Accordingly, acoustic trauma is conceded.  The Veteran sought treatment for "ringing" in the right ear in April 1988.  The Veteran was found to have otitis externa, and ampicillin was prescribed.  The Veteran reported for medical treatment for complaints unrelated to the ears or ringing in the ears in May 1988, June 1988, August 1988, September 1988, October 1988, and November 1988.  No notation that the Veteran reported ringing in the ears appears in the Veteran's 1996 examination, nor did the Veteran report such a symtom in the medical history he completed in 1996.  

Even given the assumption that the Veteran was exposed to acoustic trauma in service, a nexus between his current disability and the in-service exposure to acoustic trauma must be shown.  Parenthetically, as noted below, the Veteran claimed to have participated in combat during service.  However, as there is no indication of participation in combat during any period of service, 38 U.S.C.A. § 1154(b) is inapplicable.

With respect to tinnitus, the STRs include an April 1988 clinical note which shows that the Veteran complained of ringing in his ear and assessment of otitis externa. 

With respect to hearing loss, the STRs are negative for a diagnosis of or treatment for bilateral hearing loss.  Notably, reports of medical history dated in 1979, 1985, 1990, and August 1996 indicate that the Veteran denied any history of hearing loss.

On audiology evaluation in August 1979, pure tone thresholds, in decibels, were as follows:





HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
5
10
10
LEFT
15
10
5
15
25


On audiology evaluation in July 1982, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
10
5
10
10
LEFT
10
5
10
15
25

On audiological evaluation in November 1985, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
5
10
20
LEFT
10
10
10
10
15

On audiological evaluation in August 1996, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
00
00
10
15
LEFT
10
05
05
10
15

Thus, the evidence reflects that the Veteran did not manifest a hearing loss disability, as defined for VA purposes, in 1996.  Moreover, his hearing thresholds in 1996, about five years following his final period of active service, showed hearing thresholds defined as normal, that is, below 20 dB, at each tested frequency.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993) (stating that "the threshold for normal hearing is from 0 to 20 dB [decibels], and higher threshold levels indicate some degree of hearing loss.").  The 1996 audiometry examination also disclosed that the Veteran's hearing was either the same or improved at each frequency tested as compared to 1985 audiometry examination.  Thus, the Veteran had no hearing loss, as defined for VA compensation purposes, no hearing loss as defined by the Court, and no decrease in hearing acuity at any tested level.

On August 2007 VA audiology examination the Veteran presented with a history of military occupational specialty as a cavalry scout which exposed to him acoustic trauma from tanks, armored personnel carriers, diesel engines, multiple launch rockets, and tanks.  He reported use of hearing protection in service, as possible due to safety reasons.  Following service, he stated that he worked as a cook and driver of diesel rigs and denied recreational noise exposure.  He provided a history of tinnitus since 1996.

Diagnostic/clinical tests results indicated tympanometry was indicative of normal middle ear function for both ears.  Speech discrimination testing, using recorded Maryland CNC word lists, was excellent bilaterally.  Pure tone threshold revealed normal hearing sensitivity for both ears for all test frequencies.

The examiner noted that there was no mention of hearing loss or tinnitus in the claims file.  The audiologic evaluations performed during service all revealed hearing within normal limits for both ears.  The examiner opined that due to the lack of claims file records noting hearing loss or tinnitus during service, a lack of hearing loss on examination, and inconsistent reports on tinnitus evaluation, it is less than likely that perceived hearing loss and or tinnitus is due to being a MLRS crewmember during service.  The examiner further opined that perceived tinnitus and hearing loss are as likely as not, subjective in nature.

There is no evidence of in-service hearing loss of the right or left ear.  Notwithstanding, the absence of in-service evidence of hearing loss is not fatal to a claim for service connection.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Evidence of a current hearing loss disability (i.e., one meeting the requirements of section 3.385, as noted above) and a medically sound basis for attributing such disability to service may serve as a basis for a grant of service connection for hearing loss.  See Hensley v. Brown, 5 Vet. App. 155, 159 (1993).

Critically however, the record does not contain post-service evidence of a current bilateral hearing loss disability.  Simply put, there is no evidence that the Veteran has a current bilateral hearing loss disability as defined by 38 C.F.R. § 3.385, and neither the Veteran nor his representative has presented or identified existing audiometric testing results that show a bilateral hearing loss disability that meets the requirements of that regulation.  The Veteran acknowledged, in a 2008 statement, that "my hearing loss may not meet the measurements for VA compensation, [but] I did develop the hearing loss and tinnitus in service."  For purposes of VA compensation, hearing loss is not recognized as a disability for which service connection may be granted until the requirements for hearing acuity thresholds established under the governing regulation are met.   No matter how sincere the Veteran's belief is that he has a hearing loss, service connection for that perceived hearing loss are not authorized, as a matter of law, unless the objective criteria for hearing loss disability are met.  

"Congress specifically limits entitlement to service-connected disease or injury where such cases have resulted in a disability ... in the absence of a proof of present disability there can be no claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  The Court has held that the requirement for service connection that a current disability be present is satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim even though the disability resolves prior to the Secretary's adjudication of the claim.  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  Indeed, even when the record contains a recent diagnosis of disability prior to a veteran filing a claim for benefits based on that disability, the report of diagnosis is relevant evidence that the Board must address in determining whether a current disability existed at the time the claim was filed or during its pendency.  Romanowsky v. Shinseki, 26 Vet. App. 289 (2013).

There is no medical evidence showing that a bilateral hearing loss disability or tinnitus has been present at any time since the Veteran's service discharge in 1991, more than 20 years ago.  The Veteran acknowledged in 2008 that his "hearing loss" did not meet the VA regulatory criteria, in effect, stating that his "hearing loss" had not increased in severity since the 2007 VA examination.  The Veteran was afforded an opportunity, following the 2011 Board Remand, to offer testimony regarding the claim for service connection.  The Veteran did not request a hearing.  The Veteran was afforded the opportunity to provide additional clinical evidence, to offer additional statements, and the like.  The Veteran has not provided any lay or medical evidence of increased "hearing loss" since the 2007 VA examination.  There was no hearing loss for which service connection is authorized, as a matter of law, at that time, and there is no evidence or lay suggestion that "hearing loss" has resulted in increased disability since that time.  He has, accordingly, not shown that a current hearing loss disability for which service connection may be granted was present on VA examination, was present after service discharge, or might now be present, whether on a direct basis or a presumptive basis.

Consideration has been given to the Veteran's contention that he has "hearing loss" or tinnitus that is related to his in-service noise exposure.  However, while lay persons are competent to provide information about the symptoms being experienced, such as impaired hearing or ringing in the ears, an opinion as to some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), such as the etiology of subjective symptoms of hearing loss or tinnitus, falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer).  The etiology of perceived "hearing loss" or perceived tinnitus is not the type of information that is readily amenable to lay observation or probative lay comment regarding their etiology, as the evidence shows that audiological testing and other specific findings are required to properly assess whether a medical diagnosis of hearing loss is present and to determine the etiology of such disorder.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); and Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007). 

That is, although the Board readily acknowledges that Veteran is competent to report diminished hearing as well as the symptoms of tinnitus, there is no indication that the Veteran is competent to diagnose sensorineural hearing loss, which requires meeting the test requirements of 38 C.F.R. § 3.385, or render an opinion that relates his hearing loss or tinnitus to his in-service noise exposure.  The Veteran has not been shown to possess the requisite medical training, expertise, or credentials needed to render a diagnosis or a competent opinion as to medical causation.  Nothing in the record demonstrates that the Veteran received any special training or acquired any medical expertise in evaluating the etiology of hearing disorders or tinnitus.  See King v. Shinseki, 700 F.3d 1339, 1345 (Fed. Cir. 2012).  Accordingly, this lay evidence does not constitute competent medical evidence and lacks probative value.

The Board acknowledges that tinnitus is a disorder which is subjective only, and that under most circumstances, only the individual experiencing the symptoms of tinnitus can determine whether tinnitus is present.  In this case, the Veteran's contention, for purposes of this claim, that tinnitus developed in service, in inconsistent with the evidence since 1991.  The evidence since 1991 shows that there is no notation that the Veteran reported tinnitus at the time of audiology examination in 1996.  The evidence fails to show that the Veteran reported or sought medical evaluation for tinnitus prior to 2007.  It is not credible that the Veteran would have been experiencing tinnitus from 1991 to 2007 without reporting or seeking medical evaluation for tinnitus.  

Accordingly, the preponderance of the competent and credible evidence is against the claims, and there is no reasonable doubt to be resolved.  38 U.S.C.A. § 5107(b).  The claims for service connection for hearing loss disability and for tinnitus must be denied.

B.  Left Ankle

The Veteran contends that he has a left ankle disorder that is related to his service.  Specifically, in his July 2008 substantive appeal, the Veteran stated that he injured his left ankle when he fell of a truck in Germany in 1987 or 1988.  The service treatment records include a December 1988 X-ray report which indicated no significant abnormalities with regard to the left foot.  These records are also silent for any diagnosis of a left ankle disorder.

On VA joints examination in May 2008, the Veteran presented with a history of an injury over the outer aspect of his left ankle in 1987 or 1988 during service.   An X-ray examination impression was that the ankle mortise was preserved, the tibiofibular syndesmosis was maintained, and there was no acute osseous injury.  

The examiner who performed physical examination found no deformity, no swelling, nor abnormality of motion.  The Veteran did complain of "mild pain" with dorsiflexion.  The examiner assigned a diagnosis of a normal left ankle on examination. 

Congress has specifically limited entitlement to service connection for disease or injury to cases where such incidents have resulted in disability.  See 38 U.S.C.A. § 1110.  Thus, where, as here, competent and persuasive medical evidence establishes that the Veteran has no objective abnormality on radiologic or physical examination of the left ankle, he does not have any current left ankle disability for which service connection may be granted.  See Brammer, supra; McClain, supra; Romanowsky, supra.  

The Board acknowledges the Veteran's subjective complaints of pain on dorsiflexion.  However, without medical identification of an underlying pathology, complaints of pain are not sufficient alone to establish that a disability for which service connection may be granted is present.  Sanchez-Benitez v. Principi, 259 F.3d 1356, 1361 (Fed. Cir. 2001).  Thus, the Veteran's subjective report of pain with dorsiflexion cannot serve as the factual basis for granting service connection for a left ankle disorder in the absence of a diagnosable medical condition.   
|
In this case, there is no medical evidence showing that a left ankle disorder has been present at any time during the pendency of the claim.  The report of the VA examination failed to disclose a diagnosable abnormality, and the Veteran has not indicated since that examination that he has sought medical evaluation or required medical treatment for a left ankle disorder.  There are no VA records during the pendency of the claim which show or suggest that a left ankle disorder is present.   

There is no medical diagnosis of a left ankle disorder prior to or during the pendency of this appeal.  Indeed, while the Veteran is competent to report experiencing symptoms of pain in the left ankle since 1988, he lacks the necessary the requisite medical training, expertise, or credentials needed to render a probative or competent diagnosis of a left ankle disorder.  

In sum, the record does not show the Veteran has a diagnosed left ankle disorder, and his complaints of pain do not serve as a factual basis to establish a diagnosis of a left ankle disorder for which service connection may be granted.  Accordingly, the preponderance of the evidence is against the claim, and there is no reasonable doubt to be resolved.  38 U.S.C.A. § 5107(b).  As the Veteran has not shown a current disability for which service connection can be granted, the claim must be denied.  

C.  Low Back

The Veteran contends that he has a low back disability that is related to his service due to an injury in 1986 or 1988.  A June 1982 clinical notes reflects a complaint of lumbar pain.  It was noted that he was drinking when he fell on the stairway injuring his back.  The assessment was LBP (low back pain).  A September 1988 note reflects that the Veteran reported neck pain.  A diagnosis of mechanical back pain was assigned.  Medication was prescribed.  The Veteran was treated for a lump on the testicle in October 1988 and in November 1988; those treatment notes reflect no complaint of back pain or request for a renewal of the medication prescribed for back pain.  The Veteran was seen in December 1990 for complaints related to the genitourinary system.  

An August 1996 applicant medical prescreening form indicates that the Veteran denied recurrent back pain.  The Veteran's spine was described as normal; no diagnosis of diagnosis related to the back or spine was assigned.  

VA treatment records include a February 2007 report which indicates an assessment that there was an exacerbation of chronic back pain.  The Veteran reported that he had experienced intermittent back pain in the past.  There is no notation of the onset or possible cause of the intermittent back pain.

On VA joints examination in May 2008, the Veteran presented with a history of injury in service in 1987 or 1988 when he was breaking the track of a vehicle and fell on his back.  An X-ray examination indicated minimal degenerative disease of the lumbar spine.  On examination, the examiner diagnosed minimal degenerative disease of the lumbar spine.  The examiner opined that the current back disorder was not likely related to the treatment received for mid-back pain in September 1988.  The examiner noted that there was no evidence of any chronicity of back problem until recently.  The examiner opined that the Veteran's current back pain was most likely related to his occupation as a truck driver.

The Board finds that the claim must be denied.  The record reveals minimal treatment for low back complaints during service.  No diagnosis or treatment of a chronic back disorder or back pain was noted in the records available from the Veteran's period of service from 1990 to 1991.  The Veteran denied chronic back pain when he was examined for purposes of enlistment in a reserve component in 1996.  The Veteran reported intermittent back pain in 2007, but no diagnosis was assigned at that time.  A diagnosis of degenerative joint disease, or arthritis, was assigned in May 2008, which is about 17 years after the Veteran's third period of active service.  

The only medical opinion of record is the May 2008 VA opinion stating the following: that the Veteran's current back pain is most likely related to his occupation as a truck driver.  Rationale was provided with this opinion.  There is no conflicting medical opinion or contrary medical evidence.  There is likewise no persuasive evidence that the Veteran experienced chronic symptoms of a low back disorder since service.  Although the Veteran was afforded an opportunity to provide testimony or additional evidence, no additional medical or lay evidence as to the onset of chronic back pain was provided.

Service connection based on the theories of direct onset (38 C.F.R. § 3.303(a)), a presumption of service connection (38 C.F.R. § 3.307, 3.309), or a continuity of symptomatology (38 C.F.R. § 3.303(b)) is not established.

The Board has considered the Veteran's lay statements that he had chronic back pain after an injury in service prior to his 1989 service discharge.  The assignment of a medical diagnosis of a low back disability cannot be determined by direct observation and is not a simple question.  The complexity of determining the etiology of back pain is not a question that the Veteran has demonstrated competence to answer.  Although he is competent to report that he had back pain in service, and he is competent to report that he currently has back pain, the Veteran is not competent to provide a probative conclusion that back pain for which he sought treatment in 1988 is related to back pain he reported in 2007, and he is not competent to provide a probative conclusion that a degenerative back disorder diagnosed on VA examination in 2008 is related to a back injury incurred prior to service discharge in 1991.  Nothing in the record demonstrates that the Veteran received any special training or acquired any medical expertise in evaluating orthopedic disorders.  See King, supra.  Accordingly, the Veteran's lay evidence in support of his claim does not constitute competent medical evidence and lacks probative value.

The evidence establishes that no diagnosis of a chronic back disorder was rendered when the Veteran complained of back pain in 1988.  There is no indication that the Veteran was treated for complaints of back pain or that a diagnosis of a back disorder was assigned during the Veteran's brief period of service in 1990 through 1991.  The Veteran denied recurrent back pain in 1996, and no abnormality related to the spine was identified on examination in 1996.  

The Veteran has not identified any provider who treated him for back pain during the interval between his 1991 service discharge and his February 2007 complaint to a VA provider that he had intermittent back pain.  There is no medical evidence or opinion of record which is favorable to the Veteran's claim, other than the September 1988 treatment note, and the Veteran's lay statements.  

The probative value and evidentiary weight of the 2008 unfavorable medical opinion which states that a current back disorder is not related to back pain treated one time during the Veteran's service is greater than the weight of the favorable evidence, as the 1988 treatment note does not establish a chronic back disorder, the evidence from 1988 to 2007 is inconsistent with the Veteran's statements that chronic back pain was present during that time.  Accordingly, the preponderance of the evidence is against the claim, and there is no reasonable doubt to be resolved.  38 U.S.C.A. § 5107(b).  The claim must be denied.  


ORDER

An initial evaluation in excess of 10 percent for chronic epididymitis is denied.

A separate 20 percent rating for urinary frequency is granted, subject to the law and regulations governing payment of monetary benefits; the appeal is granted to this extent only.

Service connection for bilateral hearing loss is denied.

Service connection for tinnitus is denied.

Service connection for a left ankle disorder is denied.

Service connection for a low back disorder is denied.


______________________________________________
Tresa M. Schlecht
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


